ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-226, concluding that as a matter of reciprocal discipline based on discipline imposed in Pennsylvania, SUSAN BELL BOLNO of CHERRY HILL, who was admitted to the bar of this State in 1988, and who thereafter was temporarily suspended from the practice of law effective April 12, 1999, by Order of the Court filed March 15,1999, and who remains suspended at this time, should be suspended from the practice of law for a period of two years retroactive to April 6, 2003, the date of respondent’s Pennsylvania suspension;
And SUSAN BELL BOLNO having been suspended in Pennsylvania for unethical conduct that in New Jersey would constitute violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to extent reasonably necessary for client to make informed decision), RPC 1.5(e) (failure to provide client with a written statement of the outcome and recovery at the conclusion of a contingent fee matter), RPC 1.15(b) (failure to promptly deliver funds to client or third person), RPC 1.16(d) (failure to take reasonable steps to protect client’s interests on termination of representation), RPC *3163.1 (frivolous proceeding or issue), RPC 3.2 (failure to make reasonable efforts to expedite litigation), RPC 4.1(a) (knowingly making a false statement of material fact or law to a third person) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law and proof that she has satisfied the fee arbitration award in IV-98-0005F and paid a sanction of $500 to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that SUSAN BELL BOLNO is suspended from the practice of law for a period of two years and until the further Order of the Court, retroactive to April 6, 2003; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that she has complied fully with this Court’s Order filed May 15,1999, which directed respondent to satisfy the fee arbitration award in IV-98-0005F and to pay a $500 sanction to the Disciplinary Oversight Committee; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*317ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.